        Case 5:15-cr-00024-DAE Document 22 Filed 03/05/19 Page 1 of 3

                                                                                              FILED
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS                                   MAR -5    Z019

                                    SAN ANTONIO DIVISION                [j             CLE1ISTRCT CLERK
                                                                                      WESTERN D'1Rf CT OF TEXAS
UNITED STATES OF AMERICA                                                               BYDtTy
vs.                                                 Case No.: SA-15-CR 0024-DAE
JUAN MANUEL MUNOZ- LUEVANO


                        MOTION FOR ADMISSION PRO HAC VICE
TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now JOSE R. PU1G                                                 applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of
                                  JUAN MANUEL MUNOZ- LUEVANO                        in this case, and
Texas pro hac vice to represent

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               PUIIG LAW FIRM                                              with offices at:

               Mailing address: 201 ALHAMBRA CIRCLE. SUITE #1200

               City, State, Zip Code: CORAL GABLES,
                                                    FL 33134

               Telephone: 305-442-6780                      Facsimile:


       2.      Since     OCTOBER 7, 1994                      ,   Applicant has been and presently is a
                                                                           FLORIDA
               member of and in good standing with the Bar of the State of
                                                 0029350
               Applicant's bar license number is


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
                 SOUTHERN DISTRICT OF FLORIDA                10/16/1998

                 MIDDLE DISTRICT OF FLORIDA                   04113/2000

                 NORTHERN DISTRICT OF FLORIDA                 04111/2003
 Case 5:15-cr-00024-DAE Document 22 Filed 03/05/19 Page 2 of 3


4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):




5.   I      have         have not previously applied to Appear Pro Hac Vice in this district

     court in Case[s]:

     Number:                              on the        day of_______________

     Number:                              on the

     Number:                              on the

     Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as

     provided:




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
           Case 5:15-cr-00024-DAE Document 22 Filed 03/05/19 Page 3 of 3


          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel:

                 Mailing address:

                 City, State, Zip Code:

                 Telephone:


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
JOSE R. PUIG                              to the Western District of Texas pro hac vice for this case only.


                                                       Respectftilly submitted,

                                                        JOSE R. PUIG

                                                            nteE!ca!
                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the         day   f                        2019


                                                        JOSE R. PUIG
                                                            tedmeofAlicant3

                                                       [signature of Applicant]
